Exhibit 23.2 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K of EVCarCo, Inc. (A Development Stage Company), of our report dated April 29, 2010 (except for Note 11, which is dated June 16, 2010, and Note 13, which is dated April 4, 2011) on our audit of the financial statements of EVCarCo, Inc. as of December 31, 2009, and the related statements of operations, stockholders’ equity and cash flows for the year then ended, and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 15, 2011 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
